- Prepared by Imprima UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of March 2011 Commission File Number: 001-14974 1-5, rue Jeanne d'Arc Issy-les-Moulineaux France Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F ý Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1): o Note: Regulation S-T Rule 101 (b) (1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7): o Note: Regulation S-T Rule 101 (b) (7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rule of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No ý If “yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b) : 82- Exhibits Exhibit 1Press Release, “Fourth quarter 2010 revenues, Second Half and Full Year 2010 Results (unaudited)", dated February 28, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Technicolor By: /s/ Aaron Ross Name: Aaron Ross Date: March 2, 2011 Title: Corporate General Counsel Exhibit 1 PRESS RELEASE Strong revenue growth in Q4 2010 andincrease in Adjusted EBITDA margin in H2 2010 is expected to show a stabilization in the Groups performance as itaccelerates efforts to fuel sustainable growth in its digital businesses  Fourth quarter 2010 revenues, Second Half and Full Year 2010 Results (unaudited)  Q4 2010 revenues of 1,155 million, up 21.4% vs. Q4 2009, with improved trends across all activities H2 2010 revenues of 2,075 million, up 16.9% vs. H2 2009  H2 2010 Adjusted EBITDA 1 of 363 million, or 17.5% of revenues, an increase of 1.2 points vs. H2 2009  H2 2010 Group Free Cash Flow 2 of 16 million after funding of growth-related capex and working capital  FY 2010 revenues of 3,574 million, down 1.2% vs. FY 2009  FY 2010 Adjusted EBITDA of 505 million, or 14.1% of revenues, up 0.3 point vs. 2009  FY 2010 net result of (69) million, including items related to the completion of the debt restructuring and of the disposal program, as well as impairments  Net debt as per consolidated financial statements of 993 million at 31 December 2010, down 283 million vs. 30 June  The Groups objective is to achieve in 2011 slight revenue growth overall at constant rates.  Our focus in 2011 is to favor organic growth and innovation to ensure a solid foundation is laid for the coming years. Notwithstanding this focus, the Groups objective is to be able to generate an Adjusted EBITDA in 2011 comparable or slightly up compared with the level achieved in 2010. 1 EBIT from continuing operations minus depreciation and amortization (including impairments charges), minus restructuring and minus other income and expenses. A detailed calculation of adjusted indicators is presented in appendix (page 26) 2 FCF from both continuing operations and discontinued operations (see footnotes 3, 5 and 6) 1 Paris (France), 28 February 2011  The Board of Directors of Technicolor (Euronext Paris: TCH; NYSE: TCH) met today to review the Groups 2010 results. Comment by Frederic Rose, CEO Our strong second half 2010 performance provide a good foundation for further organic growth, based on our strength in innovation and by taking advantage of technological disruption. Now that our restructuring phase is over, we will continue our investments in 2011 to ensure that Technicolor remains at the centre of the technological innovation in the migration of the media and entertainment industry to an all-digital world. Some of our choices are already starting to bear fruit, such as MediaNavi, our next generation digital home software solution and our continued expansion in digital production. In parallel, we will continue to focus on our operational performance and profitability to ensure that we drive profitable growth and increase our cash generation. Quarterly revenues and summary of consolidated 2010 results (unaudited) All figures are preliminary and subject to final audit. The audit process is in progress. As announced on 23 February 2010, the Group has decided to end the disposal process for PRN, which is now accounted as part of its continuing operations within Entertainment Services. All figures for 2010 and 2009 have been restated to allow same perimeter comparisons. Technicolor provides a comprehensive view of the impact of this change in consolidation perimeter in appendix (pages 20 and 21). Q1 2010 Chg. Q2 2010 Chg. Q3 2010 Chg. Q4 2010 Chg. Group revenues from continuing operations % (12.2)% +11.6% +21.4% Change, at constant rates (25.3)% (16.2)% +5.8% +14.8% o/w Technology 93 (0.2)% 95 (7.0)% 126 +27.7% 136 +40.2% Change, at constant rates (1.9)% +1.2% +31.5% +38.5% o/w Entertainment Services 326 (13.5)% 342 (3.8)% 433 +9.3% 596 +28.5% Change, at constant rates (13.1)% (13.3)% +1.6% +20.6% o/w Digital Delivery 283 (32.9)% 357 (14.3)% 360 +14.6% 423 +12.5% Change, at constant rates (34.0)% (18.6)% +8.0% +5.9% 2 Technicolor is presenting, in addition to published results and with the aim to provide a more comparable view of the evolution of its operating performance vs. 2009, a set of adjusted indicators which exclude the following items as per the statement of operations of our consolidated financial statements:  Restructuring charges  Net impairment charges  Other income and expenses (other non-current items) These adjustments, the reconciliation of which is presented in the appendix, amount to an impact on Group EBIT from continuing operations of (196) million for 2010, compared with an impact of (157) million for 2009. The adjustment methodology is the same as the one used for the 2008 and 2009 results. In € million Second Half Full Year Change, reported Change, reported Group revenues from continuing operations Change, at constant rates 1,776 2,075 +16.9% 3,619 3,5474 (1.2)% +10.6% (5.4)% Adjusted EBITDA from continuing operations as a % of revenues 289 363 +74 499 505 +6 16.3% 17.5% +1.2.pts 13.8% 14.1% +0.3 pt Adjusted EBIT from continuing operations as a % of revenues 165 200 +35 256 234 (22) 9.3% 9.6% +0.3 pt 7.1% 6.5% +(0.6) pt EBIT from continuing operations 94 15 (79) 99 38 (61) Financial result (58) (96) (38) (68) 116 +184 Share of profit/(loss) from associates 0 0  0 0  Income Tax 2 16 +14 (35) 2 +37 Profit/(loss) from continuing operations 38 (65) (103) (4) 156 +160 Loss from discontinued operations (55) (100) (45) (338) (225) +113 Net income, Group share (17) (165) (148) (342) (69) +273 Operating Cash flow from continuing operations3 201 256 +55 281 304 +23 Group Free Cash FLow 177 16 (161) (63) (100) (37) Net financial debt as per financial statements 2,174 993 (1,181) Net financial debt a nominal value (non IFRs) 2,174 1,191 (983) 3 Operating cash flow from continuing operations is defined as Adjusted EBITDA minus net capex and restructuring cash out 3 Summary of second half and full year 2010 financial indicators by segments (unaudited) Technicolor presented at CES 2011 a new service platform named MediaNavi, simplifying and enhancing the media consumption experience, whilst aggregating operator, web and each customer's personal media. MediaNavi has been designed to run as an application for tablets and smartphones, supporting Android, WebOS, Windows7, MeeGo and iOS operating systems. It operates a set of web services in connection with not just Technicolor Set Top Boxes, but also third party Set Top Boxes and connected TVs. It is also underpinned by several patent families developed by Technicolor in these domains. The MediaNavi platform commercialization is therefore based on a technology licensing model. Due to the close link with the Digital Home Products (set-top boxes and gateways) and Media Services activities of the Digital Delivery Group, MediaNavi was initially developed within that business. Given the chosen business model, validated by the first feedback provided by potential clients and partners, and the Groups initiative in the later part of 2010 to set-up a technology licensing practice within the Technology business, MediaNavi was transferred accordingly from the Digital Delivery segment to the Technology segment. Further details on the financial impacts of this change in reporting are disclosed in appendix. Second Half Full Year In € million Change at constant rates Change at constant rates Group revenues from continuing operations +10.6% (5.4)% of which: Technology +35.0% +17.3% Entertainment Services +11.8% +0.8% Digital Delivery +6.9% (11.3)% Adjusted EBITDA from continuing operations as a % of revenues 16.3% 17.5% 13.8% 14.1% of which: Technology as a % of revenues 71.5% 77.0% 70.7% 72.7% Entertainment Services as a % of revenues 18.0% 15.3% 13.8% 12.8% Digital Delivery 60 45 55 as a % of revenues 8.8% 5.7% 8.1% 3.9% Adjusted EBIT from continuing operations as a % of revenues 9.3% 9.6% 7.1% 6.5% of which: Technology as a % of revenues 66.3% 74.5% 66.1% 70.0% Entertainment Services 69 42 74 35 as a % of revenues 8.0% 4.1% 4.6% 2.1% Digital Delivery 26 5 36 as a % of revenues 3.8% 0.7% 2.4% (1.4)% 4 Key highlights Solid revenue trend in Q4 and H2 2010  In the fourth quarter of 2010, Group revenues from continuing operations amounted to 1,155 million, up 21.4% at current currency compared with the fourth quarter of 2009 (+14.8% at constant currency). o Technology revenues were up 40.2% YoY 4 (+38.5% at constant currency), with Licensing activities benefiting from the continuing growth in worldwide consumer electronic products shipments. o Entertainment Services revenues were up 28.5% YoY (+20.6% at constant currency), reflecting stronger market positions and improved market conditions in Creation Services, DVD Services and Digital Cinema distribution. o Digital Delivery revenues increased by 12.5% YoY (+5.9% at constant currency), reflecting solid growth in Digital Home Products volumes and Media Services activities.  Significant customer wins and product launches o In the fourth quarter of 2010, Technicolor won several new customers such as Relativity Media for services including production, post production, release printing and distribution for theatrical and subsequent windows, and Telefónica O2 UK for its broadband advanced gateway. o The Group expanded its offering with a set of new products and services including its MediAffinity digital library management platform, 3D certification program and new products for the digital home ranging from DSL to ultra broadband business gateways. o Technicolor also unveiled a set of organic innovations at the Consumer Electronics Show in January 2011, including its MediaNavi multi-screen content platform, which will go under trial with broadband operator Talk Talk in the UK, and its MediaEncore next generation media gateway, picked by Light Reading as a Top 10 "Cool Things" seen at this year's show.  In the second half of 2010, Group revenues from continuing operations amounted to 2,075 million, up 16.9% compared with the second half of 2009 (+10.6% at constant currency). In line with the companys guidance provided on 29 July 2010, revenues from continuing operations increased by 18.2% at current currency (+12.0% at constant currency) excluding the contribution from PRN. Improvement in Adjusted EBITDA in H2 2010  Adjusted EBITDA from continuing operations amounted to 363 million in the second half of 2010, or 17.5% of revenues, an increase of 1.2 points compared with the second half of o Technology Adjusted EBITDA margin raised by 5.5 points to 77.0% of sales, driven by higher revenues and ongoing cost optimization. 4 Year-over-year 5 - Entertainment Services Adjusted EBITDA was slightly up at 157 million, a decrease of 2.7 points compared with the second half of 2009. The DVD Services margin decreased due to higher than expected customer orders in the fourth quarter of 2010, which led to an increase in the level of replication volume subcontracted to third parties and higher distribution costs. In addition, the DVD Services margin was negatively impacted by non-recurring transition and on-boarding costs for the Warner Bros. agreement. Creation Services margins continued to improve and Theatrical Services Adjusted EBITDA was stable despite the revenue drop. - Digital Delivery Adjusted EBITDA margin partly recovered in the second half of the year following a significant drop in the first half, but was 3.1 points below the second half of 2009 level. The decrease reflected a less favorable overall mix year-over-year within Connect, ramp up development costs of new contracts as well as significant investments in major new growth initiatives which were unveiled at CES 2011. Excluding the contribution from PRN, the Adjusted EBITDA margin from continuing operations improved by 1.0 point, in line with the companys guidance provided on 29 July 2010. Net income in H2 2010 impacted by impairments and disposals  In the second half of 2010, Adjusted EBIT from continuing operations amounted to 200 million compared with 165 million in the second half of 2009, an increase in margin of 0.3 point despite higher Depreciation & Amortization.  EBIT from continuing operations amounted to 15 million in the second half of 2010, mainly due to goodwill impairment and restructuring charges: - The Group recorded impairment charges for an amount of 183 million (49 million in the second half of 2009). Goodwill impairment charges amounted to 161 million in the second half of 2010, including a charge of 58 million on Entertainment Services essentially resulting from the decision taken by the Group to scale down its photochemical film replication capacities, and a charge of 103 million on Digital Delivery, reflecting in particular the impact on profitability of the Groups commercial difficulties encountered in relation with its financial restructuring. Net asset write-offs (excluding goodwill) amounted to 22 million in the second half of 2010, mainly related to photochemical film activities. - Restructuring charges for the second half of 2010 amounted to 26 million (38 million in the second half of 2009), largely related to the photochemical film business.  In the second half of 2010, the financial result of the Group amounted to ;(96) million, including net interest charges of (98) million.  Net result from continuing operations amounted to (65) million in the second half of 2010.  Net result from discontinued operations amounted to (100) million in the second half of 2010, resulting mainly from an EBIT loss of 79 million for the former Grass Valley perimeter, including 74 million of capital losses resulting from the disposal of the Broadcast and Transmission businesses.  Net result (Group share) amounted to a loss of 165 million in the second half of 2010. 6 Increase in Operating Cash Flow from continuing operations in H2 2010  Operating cash flow from continuing activities amounted to 256 million in the second half of 2010, or 12.3% of sales, a YoY increase of 1.0 point. This increase resulted from the higher Adjusted EBITDA and lower restructuring cash outflow, partially offset by higher capex. - In the second half of 2010, cash outflow for net capital expenditures amounted to 89 million, a 38 million YoY increase essentially driven by investments in Blu-ray ™ replication lines in relation with the Warner Bros. agreement and expansion of VFX and animation infrastructure. - Cash outflow related to restructuring amounted to 18 million, 20 million lower than in the second half of 2009. Positive Free Cash Flow in H2 2010  Free Cash Flow from continuing operations5 amounted to 51 million in the second half of 2010. - Free Cash Flow from continuing operations was impacted by a 99 million increase in working capital and other assets and liabilities requirements in the second half of 2010, reflecting the growth in volumes and revenues recorded by Entertainment Services and Digital Delivery in the second half of the year. - Cash financial charges amounted to 80 million. - Other cash charges, mainly related to tax and pensions, amounted to 26 million. Free Cash Flow from continuing operations was 161 million lower compared with the second half of 2009, mainly due to the increase in working capital and the higher cash financial charges, partly offset by the improvement in operating cash flow in the second half of 2010. In the second half of 2009, Free Cash Flow from continuing operations benefited from a 96 million decrease in working capital and other assets and liabilities in the context of significant revenue decline over the period.  Free Cash Flow from discontinued operations6 amounted to (35) million in the second half of 2010 compared with (35) million in the second half of 2009, representing essentially the operating losses and cash restructuring charges related to the Grass Valley businesses.  Group Free Cash Flow was positive in the second half of 2010 at 16 million, notwithstanding the higher levels of investments and the strong increase in working capital within continuing operations, as well as the cash consumption of Grass Valley businesses. Cash position and financial debt  Gross debt as per consolidated financial statements amounted to 1,325 million on 31 December 2010, a decrease of 367 million compared with 30 June
